 


115 HR 679 RH: Construction Consensus Procurement Improvement Act of 2017
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 39
115th CONGRESS1st Session
H. R. 679
[Report No. 115–68]
IN THE HOUSE OF REPRESENTATIVES

January 24, 2017
Mr. Meadows (for himself, Mr. Graves of Missouri, and Mr. Russell) introduced the following bill; which was referred to the Committee on Oversight and Government Reform


March 29, 2017
Additional sponsors: Mr. Farenthold and Mr. Lynch


March 29, 2017
Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Omit the part struck through and insert the part printed in italic




A BILL
To amend title 41, United States Code, to improve the manner in which Federal contracts for design and construction services are awarded, to prohibit the use of reverse auctions for design and construction services procurements, and for other purposes.
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Construction Consensus Procurement Improvement Act of 2017.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Congressional findings. 
Sec. 3. Design-build construction process improvement. 
Sec. 4. Prohibition on the use of a reverse auction for the award of a contract for design and construction services. 
2.Congressional findingsCongress makes the following findings: (1)The acquisition procedures that are often used effectively to procure products and other forms of services are not always appropriate for the procurement of design and construction services. 
(2)Federal procurement officials often adopt contracting techniques from the private sector and have used those techniques effectively to procure products and services.  (3)Design-build is a procurement technique Federal officials have adopted from the private sector that has worked well for the procurement of design and construction services. 
(4)The current statutory framework for design-build could benefit from legislative refinement.  (5)Reverse auctions are another procurement technique Federal officials have adopted from the private sector and used successfully to award contracts for the procurement of products that are commercially equivalent to commodities. 
(6)Despite their success in other contexts, reverse auctions are generally inappropriate for the procurement of design and construction services, given the unique nature of each such project.  3.Design-build construction process improvement (a)Civilian contracts (1)In generalSection 3309(b) of title 41, United States Code, is amended to read as follows: 
 
(b)Criteria for use 
(1)Contracts with a value of at least $3,000,000Two-phase selection procedures shall be used for entering into a contract for the design and construction of a public building, facility, or work if a contracting officer determines that the project has a value of $3,000,000 or greater.  (2)Contracts with a value less than $3,000,000For any project that a contracting officer determines has a value of less than $3,000,000, the contracting officer shall make a determination on whether two-phase selection procedures are appropriate for use for entering into a contract for the design and construction of a public building, facility, or work if— 
(A)the contracting officer anticipates that 3 or more offers will be received for the contract;  (B)design work must be performed before an offeror can develop a price or cost proposal for the contract; 
(C)the offeror will incur a substantial amount of expense in preparing the offer; and  (D)the contracting officer has considered information such as— 
(i)the extent to which the project requirements have been adequately defined;  (ii)the time constraints for delivery of the project; 
(iii)the capability and experience of potential contractors;  (iv)the suitability of the project for use of the two-phase selection procedures; 
(v)the capability of the agency to manage the two-phase selection process; and  (vi)other criteria established by the agency.. 
(2)Annual reports 
(A)In generalNot later than November 30 of 2018, 2019, 2020, 2021, and 2022, the head of each executive agency shall compile and submit to the Director of the Office of Management and Budget an annual report of each instance in which the agency awarded a design-build contract pursuant to section 3309 of title 41, United States Code, during the fiscal year ending in such calendar year, in which— (i)more than 5 finalists were selected for phase-two requests for proposals; or 
(ii)the contract or order was awarded without using two-phase selection procedures.  (B)Public availabilityThe Director of the Office of Management and Budget shall facilitate public access to the reports, including by posting them on a publicly available Internet website. A notice of the availability of each report shall be published in the Federal Register. 
(C)Submission to GAONot later than 30 days after the deadline described under subparagraph (A), the Director of the Office of Management and Budget shall compile and submit the reports submitted to the Director under such subparagraph to the Comptroller General. (b)GAO reportsNot later than 270 days after the deadline for each annual report under subsection (a)(2)(A), the Comptroller General of the United States shall issue a report analyzing the compliance of each executive agency the reports submitted under subsection (a)(2)(C) and agency compliance with the requirements of section 3309 of title 41, United States Code, as added by subsection (a)(1). 
4.Prohibition on the use of a reverse auction for the award of a contract for design and construction services 
(a)FindingCongress finds that, in contrast to a traditional auction in which the buyers bid up the price, sellers bid down the price in a reverse auction.  (b)ProhibitionNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be amended to prohibit the use of reverse auctions as part of the two-phase selection procedures for awarding contracts for design and construction services. 
(c)DefinitionsFor purposes of this section— (1)the term design and construction services means— 
(A)site planning and landscape design;  (B)architectural and engineering services (as defined in section 1102 of title 40, United States Code); 
(C)interior design;  (D)performance of substantial construction work for facility, infrastructure, and environmental restoration projects; 
(E)delivery and supply of construction materials to construction sites; or  (F)construction or substantial alteration of public buildings or public works; and 
(2)the term reverse auction means, with respect to any procurement by an executive agency— (A)a real-time auction conducted through an electronic medium among 2 or more offerors who compete by submitting bids for a supply or service contract, or a delivery order, task order, or purchase order under the contract, with the ability to submit revised lower bids at any time before the closing of the auction; and 
(B)the award of the contract, delivery order, task order, or purchase order to the offeror, in whole or in part, based on the price obtained through the auction process.    March 29, 2017 Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 